Citation Nr: 0318140	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  94-15 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for schizophrenia, schizo-
affective type (schizophrenia), currently evaluated as 
50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from January 1964 to 
January 1966.  

This matter was last before the Board of Veterans' Appeals 
(Board) in June 1996, on appeal from an April 1991 rating 
decision of the Newark, New Jersey, Department of Veterans 
Affairs (VA) Regional Office.  Upon its last review, the 
Board determined that additional development of the evidence 
was necessary and remanded the claim.    

Having reviewed the evidence of record, the Board finds that 
this matter is ready for appellate review.

In the Board's June 1996 remand, the issue of the appellant's 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
was referred to the RO for appropriate action.  In a 
September 2002 rating decision, the RO denied that claim.  
The appellant was provided with notice of this decision by VA 
letter dated in September 2002; as of this date, he has not 
filed a notice of disagreement with this determination 
although the time period for the filing of such a document 
has not expired.  However, the Board has determined, as 
explained below, that the appellant is entitled to a 70 
percent disability evaluation for his service-connected 
psychiatric disorder.  In view thereof, the RO should again 
consider whether the veteran is entitled to a TDIU.  Thus, 
this matter is referred to the RO for proper disposition.


FINDINGS OF FACT

1.  The evidence of record has been developed to the fullest 
extent practicable.

2.  The appellant's mental disorder is productive of severe 
impairment of social and industrial adaptability.  


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent disability 
rating for schizophrenia are met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.129, 4.130, 
4.132, Diagnostic Code 9205 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9206 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with applicable law.  See 
Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was provided with a copy of the original rating 
decision dated in April 1991, forwarded by letter dated in 
May 1991, and setting forth the general requirements of then-
applicable law pertaining to the claim at issue.  The general 
advisement was reiterated in the Statement of the Case dated 
in April 1992, as well as in Supplemental Statements of the 
Case dated in July 1993, July 1994, November 1994, and 
September 2002.  The appellant was also apprised in part as 
to the general law and the state of the evidentiary record 
through the Board's June 1996 remand.     

In specific compliance with the Court's ruling in Quartuccio, 
the appellant was advised of the evidence which would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in December 1997, December 1999, April 
2002 and July 2002.  In particular, the December 1999 letter 
specifically advised the appellant of his responsibility to 
report for scheduled VA examinations, as it was the then-
critical component in the development of his claim.  See 38 
U.S.C.A § 5103(b) (Providing in substance that after 
advisement to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.§ 5103A 
(a),(b) and (c).  In particular, VA obtained treatment 
records alluded to by the appellant, as is detailed below.  

VA has also conducted necessary medical inquiry in an effort 
to substantiate the claims.  38 U.S.C.§ 5103A (d).  This 
development has been conducted to the maximum possible 
extent, and to the extent that further efforts could be 
undertaken, they have been foreclosed by the appellant's 
failure to fully cooperate with VA in the development of the 
claim.  

Although the record indicates that the appellant was afforded 
VA mental disorder  examinations in December 1992 and April 
2000, he was also scheduled for other VA examinations on 
numerous occasions, but either failed to report or left 
without seeing the examiner after reporting for such 
examinations.  In April 1997, March 1998, August 2002 and 
January 2003, the appellant failed to report for the 
examinations.  In addition to failing to report for an August 
2002 VA medical disorders examination, the appellant failed 
to report for a Social and Industrial Survey the same month.  

In January 1998 and November 1999, the appellant left the 
examining facility because the physicians who were scheduled 
to conduct the examinations were, according to the appellant, 
late in beginning the examinations.  

It is well-settled that while the VA is obligated to assist a 
claimant in the development of a claim, a claimant is also 
obligated to assist in such development.    Wamhoff v. Brown, 
8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190, 
reconsidered, 1 Vet. App. 406 (1991).  Further, under the 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. 
§  5107(a).  The appellant has failed to fully cooperate in 
VA's efforts to develop this claim.   

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the appellant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.  Given the 
extensive development undertaken by the RO and the fact that 
the appellant has pointed to no other evidence which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  


The Merits of the Claim

The appellant asserts that the currently assigned 50 percent 
disability rating does not reflect the severity of his 
service-connected disorder, and requests a higher disability 
evaluation.  

The appellant's rating claim is to be decided based upon the 
application of a schedule of ratings, which is predicated 
upon the average impairment of earning capacity.  See 38 
U.S.C. § 1155; 38 C.F.R. § 3.321(a) and 4.1.  Separate 
diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  

The degree of impairment resulting from a disability involves 
a factual determination of the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994); see also Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  In resolving this factual issue, the Board may only 
consider the specific factors as are enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Words such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule 
for Rating Disabilities. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence-to the 
end that its decisions are "equitable and just."  38 C.F.R. 
4.6.  It should also be noted that use of similarly 
descriptive terminology by medical professionals, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 7104; 38 
C.F.R. 4.2, 4.6.

Under the "benefit-of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
Massey v. Brown, 7 Vet. App. 204, 206-207 (1994); 38 U.S.C.A. 
§ 5107 (West 2002).

Having carefully considered the evidence of record in light 
of the appellant's contentions and the applicable law, the 
Board is of the opinion that the state of the evidence as to 
the assignment of a 70 percent rating is in approximate 
balance, and the appeal will be granted to that extent.  

The record reflects that by rating decision dated in 
April 1972 service connection was granted for schizophrenia, 
schizo-affective type.  A 30 percent disability evaluation 
was assigned.  The appellant's present claim arose by 
application received in January 1991.  

The record includes VA medical records generated 
approximately one year prior to receipt of the current claim.  
In a January 1990 treatment note, it was indicated that the 
appellant had been employed for eight days as an English 
instructor in a high school, but that he had quit this 
position as he was unable to control his students.  In 
February 1990, the appellant was reported to have a Master's 
degree in English, and that he had experience teaching 
college courses at a local community college.  

Received subsequent to the receipt of the appellant's claim 
is a record of VA hospitalization dated from June through 
August 1990, indicating that the appellant had worked 
episodically in the past but was then presently unemployed.  
Upon mental status examination the appellant was described as 
an intelligent and articulate individual, but that he 
displayed periods of anxiety and rage as was noted by 
reported episodes of former spousal abuse.  Upon 
psychological testing it was indicated that the appellant had 
difficulty dealing with stress, and that he had displayed a 
high degree of rigidity in interpersonal conflicts.  

In a December 1990 report of counseling provided by VA's 
vocational and rehabilitative service, the appellant reported 
that beginning in November 1978 and through June 1981 he 
worked for a technical consulting company designing computer 
systems.  He stated that he then worked from June 1981 
through May 1988 as a technical writer, but that he had been 
terminated from that position due to a perceived conflict 
with his supervisor.  

Other VA medical records generated from December 1990 through 
November 1992 reflect periodic care for the service-connected 
disorder.  

The appellant testified at a VA personal hearing in 
November 1992.  In substance, he testified that he was 
undergoing regular medication, but that this medication did 
not influence his sleep.  The appellant reported that he 
lived in a group house occupied by three other people, with 
whom he periodically socialized in the home.  He also 
reported that he spent a lot of time going to support group 
meetings for his disorder.  

The appellant reported that he had consulted a physician 
primarily for recurring difficulties in concentration and a 
difficulty in maintaining his temper.  He also reported that 
he had regular periods of inability to concentrate and to 
maintain his daily routine.  The appellant reported that he 
was last employed in December 1991 when he was working as a 
part-time college teacher, and that he had taught two courses 
of English.  

The appellant reported that he was divorced with two sons.  
He also stated that he had periodic contact with his two 
children, and that his disability had resulted in the breakup 
of his marriage.  In particular the appellant stated that his 
assaulting his wife was the major contributing factor to the 
breakup of his marriage.  

The appellant underwent a VA psychiatric examination in 
December 1992.  he reiterated that he lived alone and that he 
was then unemployed since late 1991.  He reported that he 
continued to experience mental distress.  He stated that he 
was currently undergoing a breakup in a social relationship 
which had worsened his symptoms.  He reported and described 
symptoms of persistent tension, anxiety and irritability.  He 
reported that the symptoms also caused him to become confused 
and that he suffered from mood swings with depressive and 
manic episodes.  He stated that he had periods of disturbed 
sleep, hyperactivity, and he admitted to paranoid persecutory 
preoccupation.  The appellant denied having perceptual 
distortions.  

Upon clinical examination, the appellant was noted to be 
alert and oriented in all three spheres.  He was noted to be 
tense and anxious, but his mood was depressed.  

In September 1996 VA outpatient treatment reports from the 
East Orange, New Jersey VA Medical Center dated from 
January 1991 through September 1996 were received.  These 
reflect continuing treatment for the psychiatric disorder for 
the time indicated.  

In a June 1992 letter then received, Walter B. Frankel, Ph.D. 
reported that he had last treated the appellant from 
September 1990 through August 1991.  Dr. Frankel reported 
that the appellant had then gradually become readjusted to 
what was described as a "more independent life."  He stated 
that the appellant had maintained contact with his two sons 
and had begun to show a renewed interest in a social life.  
He added that the appellant had interest in computers and 
technical writing which had reemerged through volunteer 
activity.  The physician also reported, however, that the 
appellant had had continued difficulty organizing priorities 
and finances.  

Dr. Frankel reported that the appellant had shown great 
difficulty in prioritizing and organizing time and tasks.  He 
stated the appellant tended towards overextending himself, 
and which led to conflicts in interpersonal relationships and 
situations.  Dr. Frankel assessed the appellant's prognosis 
as guarded with respect to the resumption of full time 
employment.  

In an undated letter, W.R.W., the director of an accounting 
office, reported that he had known the appellant for 10 years 
in a variety of employment capacities.  He reported that the 
appellant's attitude and performance had continually 
deteriorated during their acquaintance.  He reported that the 
appellant's prescribed medication had appeared to impair the 
appellant's ability to focus on tasks and induced drowsiness 
in the appellant's daily performance.  He added that within a 
recent three year period he was aware that the appellant had 
held at least five different positions in teaching positions, 
but that these had been terminated due to the appellant's 
inability to complete a school term due to his intermittent 
relapses into depression, and the appellant's inability to 
focus on and prioritize tasks in these positions.  He also 
reported that the appellant had had conflicts with the staffs 
of the organizations with whom he was employed, and the 
appellant continually procrastinated and lacked concentration 
in his duties.  

In a February 1994 letter then received Robert P. Smith, 
Ph.D., reported that he had counseled the appellant for 
several years as a member of a support group.  He indicated 
that while the appellant was able to secure "marginal 
positions of importance," he was unable to sustain 
relationships necessary to maintain the positions into which 
he had been placed.  

In a March 1994 letter, Stephen H. Knoblauch, Ph.D., reported 
that the appellant was then undergoing psychotherapeutic 
treatment with him on a weekly basis.  Dr. Knoblauch reported 
that the focus of the treatment had been to assist the 
appellant cope with feelings of anxiety and depression that 
arose around difficulties in interpersonal relationships.  He 
reported that the appellant was often impulsive and not well 
modulated which resulted in the termination of personal and 
professional relationships.  

However, Dr. Knoblauch also reported that the appellant had 
then begun to show a slowly developing ability to recognize 
these behaviors and to have increasingly longer periods of 
self-modulation.  Dr. Knoblauch observed that he would not 
recommend the appellant for employment during that period of 
time.  

In December 1996 records from the Social Security 
Administration pertaining to the appellant's award of 
disability benefits were received.  In substance these 
reflect that in December 1990 the appellant was deemed to be 
disabled within that agency's regulations and statutes as of 
October 1989.  The disability determination was that the 
appellant was disabled due to his bipolar disorder.  

The Social Security Administration file contains a residual 
functional capacity assessment generated by the Social 
Security Administration prior to the agency's award of 
benefits, indicating that the appellant's ability to 
understand and remember detailed instructions was what was 
then termed markedly limited.  The assessment was also 
markedly limited for categories including the ability to 
carry out detailed instructions, and the ability to maintain 
attention and concentration for extended periods.  

The Social Security Administration also deemed as moderately 
limited the appellant's ability to perform activities within 
a schedule, abilities to sustain an ordinary routine, and the 
ability to make simple work-related decisions.  It was also 
indicated that the appellant's ability to complete a normal 
work day and work week without interruptions due to 
psychologically-based symptoms was also moderately limited.  
Also moderately limited was the appellant's ability to 
respond appropriately to changes in the work setting, and the 
ability to set realistic goals or make plans independently of 
others.  

In a narrative of the appellant's functional capacity, a 
physician employed by the Social Security Administration 
noted that the appellant needed supervision as he had 
exhibited suicidal ideation and impaired concentration.  The 
physician further noted that the appellant was not able to 
maintain attention and concentration in his daily tasks.  The 
physician further noted that the appellant would not be able 
to respond adequately to supervisor's instructions or 
directions.  

In an October 1990 assessment a staff psychiatrist also noted 
that the appellant, while able to care for his personal 
needs, had serious difficulty completing tasks and he would 
start many tasks but finish few of them.  She noted that this 
had caused enormous difficulty for the appellant when he was 
teaching, which was a continuing problem for him.  She also 
noted that the appellant then tended to be either manic or 
depressed most of the time.  

In April 2000 the appellant underwent a VA psychiatric 
examination.  It was noted that the appellant continued to 
live alone in an apartment.  The appellant reported that he 
was currently employed on a part time basis at a local 
community college, and that he had had the job since 
January of 2000.  The appellant reported that he had been 
dismissed from many jobs due to personality conflicts with 
his supervisors.  He reported that he was particularly 
resentful of authority, which he perceived to be incompetent, 
biased against him, rigid, hostile and provocative.  The 
appellant reported that he reacted to this with anger and 
sarcasm.  He reiterated that he had lost his marriage due to 
physical aggressiveness and verbal abuse.  He stated that he 
felt inadequate in social situations especially in those 
dealing with the opposite sex.  He stated that he had mood 
swings in which he fluctuated between depression and 
grandiosity.  He reported racing thoughts and periods of 
insomnia, and that he was suspicious of the motives of others 
towards him.  

The appellant added that when he sensed rejection he reacted 
with anger, depression and isolation.  He reported that when 
this occurred it caused him to have self-destructive 
thoughts.  He added that although he thought of suicide he 
denied having a plan to do so.  He added that during 
depressive periods he was withdrawn, fatigued, had difficulty 
concentrating, and that he suffered from impaired sleep.  He 
stated that at other times he was also excited, hyperactive, 
had racing thoughts, and feelings or irritability and 
restlessness.  He added that he was distant and alienated 
from his children, and that he had no current close or 
intimate relationships.  

Upon clinical examination the appellant's speech was noted to 
be normal, and his affect was appropriate.  He was noted to 
have an irritable mood, and he was tense and suspicious.  The 
examiner observed that the appellant had paranoid persecutory 
and grandiose ideation as well as evidence of delusional 
intensity, and ideas of reference.  The appellant's memory 
and concentration were noted to be intact, his intellect was 
average, but his insight was poor.  

The appellant was diagnosed to have schizo-affective type 
schizophrenia.  His global assessment of functioning scale 
was 50.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Carpenter at 242.  

The examiner observed that while the veteran was currently 
employed on a part-time basis as a teacher of English at a 
community college he nonetheless had conflicts with authority 
and was socially impaired.  It was noted the appellant 
experienced sensations of rejection and alienation and he had 
fantasies of romantic relationships with strangers.  The 
examiner further observed that the appellant suffered from 
mood swings of depression and grandiosity and ideas of 
reference.  The examiner further observed that reality 
testing indicated that the appellant had delusional 
fantasies.  The examiner opined that the appellant's ability 
to find and retain gainful employment was seriously limited.  
She further noted that the appellant would typically come 
into conflict with authority leading to a loss of his job. 

As an initial matter, the Board observes that the appellant's 
mental disorder is presently evaluated as 50 percent 
disabling pursuant to the criteria found at 38 C.F.R. Part 4, 
Diagnostic Code 9411.  However, the appellant's disorder was 
previously evaluated under rating criteria applicable at the 
time of submission of his claim for an increased evaluation, 
and by law, the appellant is entitled to have his claim 
considered under these new criteria, and have the rating 
criteria most favorable to his claim applied.  See 61 Fed. 
Reg. 52,695 (1996) (codified at 38 C.F.R. Part 4).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Having considered this aspect of the appellant's claim, the 
Board finds that the formerly applicable rating criteria are 
more favorable to the appellant's claim.  Due to the 
appellant's failure to fully cooperate in the development of 
this matter, it is undetermined whether the appellant 
exhibits such factors as are supportive of the assignment of 
a 70 percent rating.  However, scrutiny of the formerly 
applicable provisions are more generalized in scope, and as 
applied to this matter allow for a findings approximating a 
"severe" psychiatric impairment, warranting a 70 percent 
evaluation.  

According to the formerly applicable General Rating Formula 
for Psychotic Disorders set forth in the Schedule, 
considerable impairment of social and industrial adaptability 
warrants a 50 percent evaluation, while severe impairment of 
social and industrial adaptability warrants a 70 percent 
evaluation.  Active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability warrant a 100 
percent evaluation. 38 C.F.R. § 4.132 (1996).

The revised rating criteria provide:

A 100 percent evaluation is for application where 
there is total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own 
name. 
	
A 70 percent rating is to be assigned where there 
is occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships. 
	
A 50 percent rating is to be assigned where there 
is occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. 
	
38 C.F.R. Part 4, Diagnostic Code 9411 and General Rating 
Formula for Mental Disorders (2002).

As noted above, due to his failure to cooperate in VA's 
scheduling of a Social and Industrial Survey in August 2002, 
the appellant has essentially foreclosed detailed scrutiny of 
his employment capability, as well as other relevant 
inquiries.  Certainly probative in this regard are records 
generated by the Social Security Administration.  As is 
detailed above, that agency deemed the appellant's ability to 
understand and remember detailed instructions; to carry out 
detailed instructions, and to maintain attention and 
concentration as "markedly limited."  However, other 
capacities, including the ability to sustain an ordinary 
routine without special supervision; the ability to make 
simple work related decisions and to complete a normal 
workday and workweek without interruptions from his symptoms 
were deemed only "moderately limited."   

Due to the appellant's failure to fully cooperate in the 
development of this matter, it is unknown to what extent the 
"moderately limited" capacities noted by the Social 
Security Administration effect his employability as would be 
ultimately assessed by VA.  However, while it cannot be 
doubted that when juxtaposed with the Social Security 
Administration evidence, the April 2000 VA examination shows 
continuing serious difficulty in maintaining employment, his 
present employment status and capacity for further employment 
in this or an alternate field is unknown due to his failure 
to cooperate.  As of the time of the April 2000 VA 
examination, the appellant was nonetheless employed part 
time, teaching English at a community college.      

In sum, the available record indicates that while the 
appellant has significant difficulty in maintaining 
employment in his chosen field of a college or high school 
English instructor, he nonetheless remains periodically 
employed in this capacity.  Further, the appellant has 
reported social isolation.  Again, the Board does not doubt 
that the appellant has significant social isolation, however, 
the Board does not find total social inadaptability.  
Although he reported in 2000 that he lived alone at that 
time, during the course of this appeal, he was able to live 
in a group home and participate regularly in group meetings.  
He also most recently reported that he was teaching English 
in which he undoubtedly has some social interaction.  Again, 
the Board must emphasize with the appellant's complete 
cooperation, additional evidence is this regard might have 
been obtained.   

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, as is noted above such inquiry is foreclosed due to 
the appellant's failure to fully cooperate.  The mandate to 
accord the benefit of the doubt is triggered when the 
evidence has reached such a stage of balance.  In this 
matter, the Board is of the opinion that this point has been 
attained as to the assignment of a 70 percent disability 
rating under the formerly applicable criteria.  Because a 
state of relative equipoise has been reached in this case, 
the benefit of the doubt rule will therefore be applied.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993). 
The Board has considered that under the formerly applicable 
regulation, in cases where the only compensable service-
connected disability was a mental disorder assigned a 70 
percent evaluation, and such mental disorder precluded a 
veteran from securing or following a substantially gainful 
employment, the mental disorder was to be assigned a 100 
percent schedular evaluation. 38 C.F.R. § 4.16 (c) (1996).  
Here, however, because the appellant has filed to cooperate 
by undergoing the directed Social and Industrial Survey, and 
at last report he remains employed, it is unknown whether the 
appellant's disability so precludes him from so securing or 
following a substantially gainful occupation.  


ORDER

A 70 percent evaluation is assigned, subject to the statutes 
and regulations governing the payment of monetary awards.




	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

